Citation Nr: 1424247	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  07-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, posttraumatic stress disorder (PTSD) and coronary artery disease (CAD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Following a December 2012 Board decision denying the Veteran's claim, the Secretary of VA and a representative for the Veteran filed a Joint Motion for Remand (JMR).  In the JMR, the parties agreed that the Board failed to ensure that the RO had adequately complied with previous remand instructions as required by Stegall v. West, 11 Vet. App. 268 (1998) and failed to consider all possible theories of entitlement to service connection prior to denying the Veteran's claim.

In November 2010 and June 2011 remands, the Board instructed the RO to request potentially outstanding private treatment records that were referenced in the claims file.  In the August 2013 JMR, the parties noted the Board's reference to a non-VA primary care physician, Dr. N.A., and a private cardiologist, Dr. V.D..  It does not appear specific attempts were made to retrieve records from these doctors.  In addition, the parties determined that the Board erred by failing to consider whether the Veteran's hypertension was caused by or aggravated by his service-connected CAD in addition to his diabetes and PTSD.  The Court of Appeals for Veteran Claims (Court) agreed that remand of the case was a proper remedy.  In compliance with the August 2013 Court Order, the Board will remand the claim again to attempt to retrieve any additional private medical records and to obtain a medical opinion as to the relationship, if any, between the Veteran's hypertension and service-connected CAD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As stated in his claim for VA benefits dated in February 2005, the Veteran asserts that his hypertension is a result of his military service, to include as secondary to diabetes mellitus and PTSD.  During the course of the appeal, service connection for CAD was granted.  Per the JMR, the Board must also consider the possibility of a relationship between that service-connected disability and hypertension.

By way of background, the Board has remanded the claim twice along with a claim for service connection for a cardiac disability, to include coronary artery disease.  In a November 2010 remand, the Board noted that the Veteran had been followed by a non-VA primary care physician and a private cardiologist.  The Board indicated these records "could be obtained to substantiate the CAD diagnosis."  In the remand instructions, the Board directed the RO to contact the Veteran to determine whether there were outstanding VA or non-VA treatment records of which he was aware that were not associated with the claims file.  The Board also directed the RO to schedule the Veteran for a VA examination with a cardiologist.  The Veteran was afforded an examination in December 2010.

In June 2011, the Board remanded the claim again after finding that the December 2010 VA examination was inadequate.  The examiner did not discuss whether the Veteran's hypertension was directly related to his military service or provide an opinion as to whether diabetes or PTSD aggravated his disability as required by VA regulations.  38 C.F.R. § 3.310.  The Board again requested the RO to reach out to the Veteran concerning the existence of any VA or non-VA treatment records not yet associated with the claims file.

In September 2011, the RO granted service connection for CAD based on presumed exposure to herbicides in Vietnam.

In November 2011, the Veteran underwent another VA examination pursuant to the June 2011 remand instructions.  The examiner did not discuss CAD as part of the examination or provide any opinion regarding a relationship between CAD and hypertension.
In December 2012, the Board found that the preponderance of the evidence did not demonstrate that the Veteran's currently diagnosed hypertension was related to or aggravated by his active service, his diabetes or his PTSD.  The grant of service connection for CAD or the relationship such disability might have to hypertension was not addressed.  The Board did not discuss the private treatment records presumably because the evidence indicated they would have been most helpful in addressing the claim of service connection for a cardiac disability which was still pending at the time of the June 2011 remand.

As explained in the August 2013 JMR, when deciding claims for service connection, VA adjudicators must consider all potential bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  In its December 2012 decision, the Board considered direct and presumptive service connection, as well as, secondary service connection related to diabetes and PTSD.  As of September 2011, service connection for hypertension as secondary to service-connected CAD became a viable theory of entitlement.   Such theory was not addressed in the Board's decision and as of this time, there is no medical opinion of record concerning the relationship between the Veteran's hypertension and his service-connected CAD.  

To afford the Veteran every opportunity, the Board shall remand the claim for a medical opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused by or aggravated by his service-connected CAD.  As instructed by the August 2013 JMR, the Board will also give the RO and the Veteran an additional opportunity to update the claims file with any outstanding VA or non-VA treatment records, to include records from Dr. N.A. and Dr. V.D., the Veteran's non-VA primary care physician and private cardiologist.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide an authorization for release of non-VA private treatment records related to the issue on appeal that are not already associated with the claims file, to include records from Dr. N.A., the Veteran's non-VA primary care physician, and Dr. V.D., the Veteran's private cardiologist .  Assist him in obtaining any records he identifies.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, return the claims file with the complete records and this REMAND to the examiner who provided the December 2010 examination, or, if that examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion.

The claims file must be made available to and be reviewed by the examiner and the report should reflect that a review was made.

Based on a review of all evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by the Veteran's service-connected coronary artery disease (CAD) or was aggravated by his service-connected CAD.

An opinion as to both causation and aggravation must be rendered.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that hypertension is aggravated by the service-connected CAD, the examiner must determine a baseline level of severity of the hypertension, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the hypertension.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


